Exhibit 10.1

QUINTILES TRANSNATIONAL HOLDINGS INC.

CHANGE IN CONTROL SEVERANCE PLAN

ARTICLE 1

PURPOSE

This Plan has been established by Quintiles Transnational Holdings Inc.
(‘Company’) on November 5, 2015 (the “Effective Date”) to provide Participants
with the opportunity to receive severance protections in connection with a Sale
of the Company. The purpose of the Plan is to assure the present and future
continuity, objectivity and dedication of Participants in the event of any Sale
of the Company to maximize the value of the Company on a Sale of the Company.
The Plan is intended to be a top hat welfare benefit plan under ERISA.

Capitalized terms used but not otherwise defined herein have the meanings set
forth in Article 2.

ARTICLE 2

DEFINITIONS

“Administrator” means the Committee.

“Board” means the Board of Directors of the Company, as constituted from time to
time.

“Cause” means the occurrence of any of the following with respect to a
Participant:

(a) any willful misconduct or omission or act of dishonesty by the Participant,
which as determined by the Company in its reasonable discretion, may cause
material harm to the Company or its affiliates, or any other actions that are
materially detrimental to the Company or any affiliates’ interest;

(b) gross negligence or willful misconduct by the Participant in the performance
of the Participant’s duties;

(c) any material act by the Participant of fraud or intentional
misrepresentation or embezzlement, misappropriation or conversion of assets,
whether or not related to the Participant’s employment with the Company;

(d) the Participant being indicted for, convicted of, confessing to, pleading
nolo contendere or becoming the subject of proceedings that provide a reasonable
basis for the Company to believe that the Participant has engaged in a felony or
in any other crime involving dishonesty or moral turpitude;

(e) the Participant’s material violation of a provision of the Company’s code of
conduct, ethics policy or other material policy of the Company, which as
determined by the Company in its reasonable discretion may be materially
detrimental to the Company or any affiliates’ interest;



--------------------------------------------------------------------------------

(f) the Participant’s material breach of fiduciary duty to the Company or its
affiliates which as determined by the Company in its reasonable discretion may
be materially detrimental to the Company or any affiliates’ interest; or

(g) the Participant’s material breach of any written agreement between the
Participant and the Company which as determined by the Company in its reasonable
discretion may be materially detrimental to the Company or any affiliates’
interest;

provided that, “Cause” shall not be deemed to have occurred pursuant to
subsections (e) and (g) hereof unless the Participant has first received written
notice from the Company specifying in reasonable detail the particulars of such
grounds and that Company intends to terminate the Participant’s employment for
such reason, and if such ground is reasonably capable of being cured within
fifteen (15) days, the Participant has failed to cure such ground within a
period of fifteen (15) days from the date of such notice.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
section of the Code shall be deemed to include a reference to any regulations
promulgated thereunder.

“Company” means Quintiles Transnational Holdings Inc., a North Carolina
corporation, and any successor thereto.

“Committee” means the Compensation and Talent Development Committee of the Board
or a subcommittee thereof, or any other committee designated by the Board to
administer this Plan. The members of the Committee shall be appointed from time
to time by and shall serve at the discretion of the Board. If the Committee does
not exist or cannot function for any reason, the Board may take any action under
the Plan that would otherwise be the responsibility of the Committee in which
case references to the “Committee” shall be deemed references to the Board.

“Company Equity Plans” means any equity incentive plan maintained by the Company
from time to time under which a Participant has been granted equity incentive
awards that remain outstanding as of the date of the Qualified Termination,
including without limitation (i) the Quintiles Transnational Holdings Inc. 2003
Stock Incentive Plan; (ii) the Quintiles Transnational Holdings Inc. 2008 Stock
Incentive Plan; and (iii) the Quintiles Transnational Holdings Inc. 2013 Stock
Incentive Plan.

“Covered Payments” has the meaning set forth in Section 7.01.

“Covered Period” means the period of time beginning on the first occurrence of a
Sale of the Company and lasting through the two-year anniversary of the
occurrence of the Sale of the Company. The Covered Period shall also include the
three (3) month period before the occurrence of the Sale of the Company if a
Qualifying Termination occurs during such period and the Sale of the Company
occurs.



--------------------------------------------------------------------------------

“Effective Date” has the meaning set forth in Article 1.

“Eligible Employee” means any full-time employee of the Company who is a Grade
39 and above reporting directly to the Chief Executive Officer of the Company
and the Chief Executive Officer of the Company. Eligible employees shall be
limited to a select group of management or highly compensated employees within
the meaning of Sections 201, 301 and 404 of ERISA.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Excise Tax” has the meaning set forth in Section 7.01.

“Good Reason” means the occurrence of any of the following without a
Participant’s written consent:

(a) a material reduction in the Participant’s base salary;

(b) a material reduction in the Participant’s target bonus opportunity;

(c) relocation of the Participant’s principal place of employment by more than
50 miles;

(d) any material breach by the Company of any material provision of the
Participant’s offer letter or employment agreement; or

(e) a material, adverse change in the Participant’s title, duties or
responsibilities (other than temporarily while the Participant is physically or
mentally incapacitated or as required by applicable law), including any change
as a result of which the Participant is no longer reporting directly to the
Chief Executive Officer of the Company.

A Participant cannot terminate his or her employment for Good Reason unless the
Participant provides written notice to the Company of the existence of the
circumstances providing grounds for termination for Good Reason within thirty
(30) days of the initial existence of such grounds and the Company has had at
least thirty (30) days from the date on which such notice is provided to cure
such circumstances. A Participant must terminate his or her employment for Good
Reason within ten (10) days following the end of the cure period, or the
Participant will be deemed to have waived his or her right to terminate for Good
Reason with respect to such grounds.

“Parachute Payments” has the meaning set forth in Section 7.01.

“Participant” has the meaning set forth in Section 3.01.

“Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

“Plan” means this Quintiles Transnational Holdings Inc. Change in Control
Severance Plan, as may be amended and/or restated from time to time.



--------------------------------------------------------------------------------

“Qualifying Termination” means the termination of a Participant’s employment
during the Covered Period either:

(a) by the Company without Cause; or

(b) by the Participant for Good Reason.

A Qualifying Termination that occurs during the three (3) month period before
the first occurrence of a Sale of the Company will be deemed to occur upon the
occurrence of the Sale of the Company for purposes of the Plan.

“Reduced Amount” has the meaning set forth in Section 7.01(a).

“Release” has the meaning set forth in Section 6.01(b).

“Sale of the Company” means a “Change in the Ownership of the Company”, a
“Change in Effective Control of the Company”, or a “Change in the Ownership of a
Substantial Portion of the Assets of the Company”, all as defined below and
consistent with Section 409A of the Code. To qualify as a “Sale of the Company”,
the occurrence of the event must be objectively determinable and any requirement
that any other person, such as a plan administrator or board of directors
compensation committee, certify the occurrence of a Sale of the Company must be
strictly ministerial and not involve any discretionary authority.

“Change in the Ownership of the Company” occurs on the date that any one person,
or more than one person acting as a group, acquires beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
stock of the Company that, together with stock beneficially owned by such person
or group, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company. However, if any one person, or
more than one person acting as a group, is considered to beneficially own more
than 50 percent of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a “Change in the Ownership of the Company”.
An increase in the percentage of stock beneficially owned by any one person, or
persons acting as a group, as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this section. This definition applies only when there is a
transfer of stock of the Company (or issuance of stock of the Company) and stock
in the Company remains outstanding after the transaction. Persons will not be
considered to be acting as a group solely because they purchase or own stock of
the Company at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of an entity that enters into a merger, consolidation, purchase or acquisition
of stock or other equity, or similar business transaction with the Company. If a
person, including an entity, beneficially owns stock or other equity in both
entities that enter into a merger, consolidation, purchase or acquisition of
stock or other equity, or similar transaction, such shareholder or equity holder
is considered to be acting as a group with other shareholders or equity holders
in an entity only with respect to the ownership in that entity prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other entity.

“Change in the Effective Control of the Company” occurs only on the date that
either—

(a) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) beneficial ownership of stock of the
Company possessing 50 percent or more of the total voting power of the stock of
the Company; or

(b) Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Company’s board of directors. “Incumbent
Board” means the group of directors consisting of (i) those individuals who, as
of the effective date of the Plan, constituted the Company’s board of directors;
and (ii) any individuals who become directors subsequent to such effective date
whose appointment, election or nomination for election by the shareholders of
the Company was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board. The Incumbent Board shall exclude any individual
whose initial assumption of office occurred (i) as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person (other than a solicitation of proxies by the Incumbent Board)
or (ii) with the approval of the Incumbent Board but by reason of any agreement
intended to avoid or settle a proxy contest.

Persons will not be considered to be acting as a group solely because they
purchase or own stock of the Company at the same time, or as a result of the
same public offering. However, persons will be considered to be acting as a
group if they are owners of an entity that enters into a merger, consolidation,
purchase or acquisition of stock or other equity, or similar business
transaction with the Company. If a person, including an entity, owns stock or
other equity in both entities that enter into a merger, consolidation, purchase
or acquisition of stock or other equity, or similar transaction, such
shareholder or equity holder is considered to be acting as a group with other
shareholders or equity holders in an entity only with respect to the ownership
in that entity prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other entity.

“Change in the Ownership of a Substantial Portion of the Assets of the Company”
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 50
percent of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. Persons will not be considered to be acting as a
group solely because they purchase assets of the Company at the same time.
However, persons will be considered to be acting as a group if they are owners
of an entity that enters into a merger, consolidation, purchase or acquisition
of assets, or similar business transaction with the Company. If a person,
including an entity shareholder, owns stock or other equity in both entities
that enter into a merger, consolidation, purchase or acquisition of assets, or
similar transaction, such shareholder or equity holder is considered to be
acting as a group with other shareholders or equity holders in an entity only to
the extent of the ownership in that entity prior to the transaction giving rise
to the change and not with respect to the ownership interest in the other
entity.

“Severance” has the meaning set forth in Section 4.01(a).

“Specified Employee Payment Date” has the meaning set forth in Section 10.13(b).

ARTICLE 3

PARTICIPATION

Section 3.01 Participants. The Administrator shall designate and provide written
notice to each Eligible Employee chosen by the Administrator to participate in
the Plan (each, a “Participant”). Appendix A of the Plan, as it may be updated
from time to time by the Administrator, shall at all times contain a current
list of Participants.

ARTICLE 4

SEVERANCE

Section 4.01 Severance. If a Participant has a Qualifying Termination, then,
subject to Article 6, the Company will provide the Participant with the
following:

(a) Severance in an amount equal to two (2) times the sum of (i) the
Participant’s base salary in effect on the date of the Qualifying Termination
or, if greater, in effect on the first occurrence of a Sale of the Company, plus
(ii) the Participant’s target annual cash bonus for the year in which the
Qualifying Termination occurs (“Severance”).

(b) If a Participant is enrolled in group health insurance coverage offered by
the Company as of the date of the Qualifying Termination, an additional amount
equal to the projected cost of the continuation of such group health insurance
coverage for the Participant and the Participant’s eligible dependents pursuant
to COBRA (“COBRA Payment”). A Participant shall be eligible for the COBRA
Payment regardless of whether the Participant elects COBRA coverage or any other
replacement health care coverage.



--------------------------------------------------------------------------------

Subject to Section 10.13, the Severance and COBRA Payment will be paid in a
single lump-sum on the 61st day following the Qualifying Termination.

ARTICLE 5

EQUITY AWARDS

Section 5.01 Equity Awards. Notwithstanding the terms of the Company Equity
Plans under which a Participant’s equity awards, if any, are granted or any
applicable award agreements, if a Participant has a Qualifying Termination,
then, subject to Article 6:

(a) all of the Participant’s outstanding unvested time-based equity awards under
the Company Equity Plans shall become fully vested and any restrictions thereon
shall lapse and, in the case of stock options and stock appreciation rights,
shall remain exercisable for the remainder of their full term; and

(b) all of the Participant’s outstanding unvested equity awards with
performance-based vesting under the Company Equity Plans, shall be deemed
achieved at target levels with respect to performance goals or other vesting
criteria and shall, subject to Section 10.13, be paid in a single lump sum on
the 61st day following the Qualifying Termination.

ARTICLE 6

CONDITIONS

Section 6.01 Conditions. A Participant’s entitlement to any severance benefits
under Article 4 and Article 5 will be subject to:

(a) the Participant having a Qualifying Termination; and

(b) the Participant executing a release of claims in favor of the Company, its
affiliates and their respective officers and directors in a form provided by the
Company (the “Release”) and such Release becoming effective and irrevocable
within 60 days following the Participant’s Qualifying Termination.

ARTICLE 7

SECTION 280G

Section 7.01 Reduction. Notwithstanding any other provision of the Plan or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits



--------------------------------------------------------------------------------

provided or to be provided by the Company or its affiliates to a Participant or
for a Participant’s benefit pursuant to the terms of the Plan or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would, but for this Article 7, be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be either:

(a) reduced to the minimum extent necessary to ensure that no portion of the
Covered Payments is subject to the Excise Tax (that amount, the “Reduced
Amount”); or

(b) payable in full if the Participant’s receipt on an after-tax basis of the
full amount of payments and benefits (after taking into account the applicable
federal, state, local and foreign income, employment and excise taxes (including
the Excise Tax)) would result in the Participant receiving an amount greater
than the Reduced Amount.

Section 7.02 Order of Reduction. Any such reduction shall be made in accordance
with Section 409A of the Code and the following:

(a) the Covered Payments, which do not constitute nonqualified deferred
compensation subject to Section 409A of the Code, shall be reduced first; and

(b) all other Covered Payments shall then be reduced as follows: (i) cash
payments shall be reduced before non-cash payments, and (ii) payments to be made
on a later payment date shall be reduced before payments to be made on an
earlier payment date.

Section 7.03 Determinations. Any determination required under this Article 7,
including whether any payments or benefits are Parachute Payments, shall be made
by the Company in its sole discretion. The Participant shall provide the Company
with such information and documents as the Company may reasonably request in
order to make a determination under this Article 7. The Company’s determination
shall be final and binding on the Participant.

ARTICLE 8

CLAIMS PROCEDURES

Section 8.01 Initial Claims. In order to file a claim to receive benefits under
the Plan, the Participant or his or her authorized representative must submit a
written claim for benefits to the Plan within 60 days after the Participant’s
Qualifying Termination. Claims should be addressed and sent to:

 

Quintiles Transnational Holdings Inc.

4820 Emperor Boulevard

Durham, North Carolina 27703

Attention: General Counsel

Copy to: Chief Human Resources Officer

   



--------------------------------------------------------------------------------

If the Participant’s claim is denied, in whole or in part, the Participant will
be furnished with written notice of the denial within 90 days after the
Administrator’s receipt of the Participant’s written claim, unless special
circumstances require an extension of time for processing the claim, in which
case a period not to exceed 180 days will apply. If such an extension of time is
required, written notice of the extension will be furnished to the Participant
before the termination of the initial 90-day period and will describe the
special circumstances requiring the extension, and the date on which a decision
is expected to be rendered. Written notice of the denial of the Participant’s
claim will contain the following information:

(a) the specific reason or reasons for the denial of the Participant’s claim;

(b) references to the specific Plan provisions on which the denial of the
Participant’s claim was based;

(c) a description of any additional information or material required by the
Administrator to reconsider the Participant’s claim (to the extent applicable)
and an explanation of why such material or information is necessary; and

(d) a description of the Plan’s review procedure and time limits applicable to
such procedures, including a statement of the Participant’s right to bring a
civil action under Section 502(a) of ERISA following a benefit claim denial on
review.

Section 8.02 Appeal of Denied Claims. If the Participant’s claim is denied and
he or she wishes to submit a request for a review of the denied claim, the
Participant or his or her authorized representative must follow the procedures
described below:

(a) Upon receipt of the denied claim, the Participant (or his or her authorized
representative) may file a request for review of the claim in writing with the
Administrator. This request for review must be filed no later than 60 days after
the Participant has received written notification of the denial.

(b) The Participant has the right to submit in writing to the Administrator any
comments, documents, records or other information relating to his or her claim
for benefits.

(c) The Participant has the right to be provided with, upon request and free of
charge, reasonable access to and copies of all pertinent documents, records and
other information that is relevant to his or her claim for benefits.

(d) The review of the denied claim will take into account all comments,
documents, records and other information that the Participant submitted relating
to his or her claim, without regard to whether such information was submitted or
considered in the initial denial of his claim.

Section 8.03 Administrator’s Response to Appeal. The Administrator will provide
the Participant with written notice of its decision within 60 days after the
Administrator’s receipt of the Participant’s written claim for review. There may
be special circumstances which require an extension of this 60-day period. In
any such case, the



--------------------------------------------------------------------------------

Administrator will notify the Participant in writing within the 60-day period
and the final decision will be made no later than 120 days after the
Administrator’s receipt of the Participant’s written claim for review. The
Administrator’s decision on the Participant’s claim for review will be
communicated to the Participant in writing and will clearly state:

(a) the specific reason or reasons for the denial of the Participant’s claim;

(b) reference to the specific Plan provisions on which the denial of the
Participant’s claim is based;

(c) a statement that the Participant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, the Plan and all documents,
records and other information relevant to his or her claim for benefits; and

(d) a statement describing the Participant’s right to bring an action under
Section 502(a) of ERISA.

Section 8.04 Exhaustion of Administrative Remedies. The exhaustion of these
claims procedures is mandatory for resolving every claim and dispute arising
under the Plan. As to such claims and disputes:

(a) no claimant shall be permitted to commence any legal action to recover
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, until these claims procedures have been exhausted in their entirety;
and

(b) in any such legal action, all explicit and implicit determinations by the
Administrator (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.

Section 8.05 Arbitration. Subject to Section 8.04, any dispute, controversy or
claim arising out of or related to the Plan shall be submitted to and decided by
binding arbitration. Arbitration shall be administered exclusively by American
Arbitration Association and shall be conducted consistent with the rules,
regulations and requirements thereof as well as any requirements imposed by
state law. Any arbitral award determination shall be final and binding.

Section 8.06 Legal Fees. The Company agrees to pay or reimburse a Participant,
to the fullest extent permitted by law, all legal fees and expenses that the
Participant may reasonably incur as a result of any contest by the Company, the
Participant or others of the validity or enforceability of, or liability under,
any provision of the Plan or any guarantee of performance thereof (including as
a result of any contest by a Participant about the amount of any payments under
the Plan), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code, in each case,
provided that, the Participant prevails on any substantive issue in such
proceeding.



--------------------------------------------------------------------------------

ARTICLE 9

ADMINISTRATION, AMENDMENT AND TERMINATION

Section 9.01 Administration. The Administrator has the exclusive right, power
and authority, in its sole and absolute discretion, to administer and interpret
the Plan. The Administrator has all powers reasonably necessary to carry out its
responsibilities under the Plan including (but not limited to) the sole and
absolute discretionary authority to:

(a) administer the Plan according to its terms and to interpret Plan policies
and procedures;

(b) resolve and clarify inconsistencies, ambiguities and omissions in the Plan
and among and between the Plan and other related documents;

(c) take all actions and make all decisions regarding questions of eligibility
and entitlement to benefits, and benefit amounts;

(d) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of the Plan;

(e) process and approve or deny all claims for benefits; and

(f) decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of the Plan, as may arise in connection with
the Plan.

The decision of the Administrator on any disputes arising under the Plan,
including (but not limited to) questions of construction, interpretation and
administration shall be final, conclusive and binding on all persons having an
interest in or under the Plan. Any determination made by the Administrator shall
be given deference in the event the determination is subject to judicial review
and shall be overturned by a court of law only if it is arbitrary and
capricious.

Section 9.02 Duration. Unless earlier terminated pursuant to Section 9.03, if a
Sale of the Company has not occurred, the Plan will expire five (5) years from
the Effective Date; provided, that on each anniversary of the date the Plan
would otherwise expire, the Plan will be automatically extended for an
additional year.

Section 9.03 Amendment and Termination. The Company reserves the right to amend
or terminate the Plan at any time, by providing at least 90 days advance written
notice to each Participant; provided that no such amendment or termination that
has the effect of reducing or diminishing the right of any Participant will be
effective without the written consent of such Participant.



--------------------------------------------------------------------------------

ARTICLE 10

GENERAL PROVISIONS

Section 10.01 At-will Employment. The Plan does not alter the status of each
Participant as an at-will employee of the Company. Nothing contained herein
shall be deemed to give any Participant the right to remain employed by the
Company or to interfere with the rights of the Company to terminate the
employment of any Participant at any time, with or without Cause.

Section 10.02 Effect on Other Plans, Agreements and Benefits.

(a) Any severance benefits payable to a Participant under the Plan will be
reduced by any severance benefits to which the Participant would otherwise be
entitled under any general severance policy or severance plan maintained by the
Company or any agreement between the Participant and the Company that provides
for severance benefits (unless the policy, plan or agreement expressly provides
for severance benefits to be in addition to those provided under the Plan); and
(ii) any severance benefits payable to a Participant under the Plan will be
reduced by any severance benefits to which the Participant is entitled by
operation of a statute or government regulations.

(b) Any severance benefits payable to a Participant under the Plan will not be
counted as compensation for purposes of determining benefits under any other
benefit policies or plans of the Company, except to the extent expressly
provided therein.

Section 10.03 Mitigation and Offset. If the Participant obtains other
employment, such other employment will not affect the Participant’s rights or
the Company’s obligations under the Plan. The Company may reduce the amount of
any severance benefits otherwise payable to or on behalf of a Participant by the
amount of any obligation of the Participant to the Company, and the Participant
shall be deemed to have consented to such reduction.

Section 10.04 Severability. The invalidity or unenforceability of any provision
of the Plan shall not affect the validity or enforceability of any other
provision of the Plan. If any provision of the Plan is held by a court of
competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision shall be deemed modified, amended and narrowed to the extent necessary
to render such provision legal, valid and enforceable, and the other remaining
provisions of the Plan shall not be affected but shall remain in full force and
effect.

Section 10.05 Headings and Subheadings. Headings and subheadings contained in
the Plan are intended solely for convenience and no provision of the Plan is to
be construed by reference to the heading or subheading of any section or
paragraph.

Section 10.06 Unfunded Obligations. The amounts to be paid to Participants under
the Plan are unfunded obligations of the Company. The Company is not required to



--------------------------------------------------------------------------------

segregate any monies or other assets from its general funds with respect to
these obligations. Participants shall not have any preference or security
interest in any assets of the Company other than as a general unsecured
creditor.

Section 10.07 Successors. The Plan will be binding upon any successor to the
Company, its assets, its businesses or its interest (whether as a result of the
occurrence of a Sale of the Company or otherwise), in the same manner and to the
same extent that the Company would be obligated under the Plan if no succession
had taken place. In the case of any transaction in which a successor would not
by the foregoing provision or by operation of law be bound by the Plan, the
Company shall require any successor to the Company to expressly and
unconditionally assume the Plan in writing and honor the obligations of the
Company hereunder, in the same manner and to the same extent that the Company
would be required to perform if no succession had taken place. All payments and
benefits that become due to a Participant under the Plan will inure to the
benefit of his or her heirs, assigns, designees or legal representatives.

Section 10.08 Transfer and Assignment. Neither a Participant nor any other
person shall have any right to sell, assign, transfer, pledge, anticipate or
otherwise encumber, transfer, hypothecate or convey any amounts payable under
the Plan prior to the date that such amounts are paid.

Section 10.09 Waiver. Any party’s failure to enforce any provision or provisions
of the Plan will not in any way be construed as a waiver of any such provision
or provisions, nor prevent any party from thereafter enforcing each and every
other provision of the Plan.

Section 10.10 Governing Law. To the extent not pre-empted by federal law, the
Plan shall be construed in accordance with and governed by the laws of North
Carolina without regard to conflicts of law principles. Subject to Section 8.05,
any action or proceeding to enforce the provisions of the Plan will be brought
only in a federal court located in the state of North Carolina, county of Wake,
and each party consents to the venue and jurisdiction of such court. The parties
hereby irrevocably submit to the exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

Section 10.11 Clawback. Any amounts payable under the Plan are subject to any
policy (whether in existence as of the Effective Date or later adopted)
established by the Company providing for clawback or recovery of amounts that
were paid to the Participant. The Company will make any determination for
clawback or recovery in its sole discretion and in accordance with any
applicable law or regulation.

Section 10.12 Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.



--------------------------------------------------------------------------------

Section 10.13 Section 409A.

(a) The Plan is intended to comply with Section 409A of the Code or an exemption
thereunder and shall be construed and administered in accordance with
Section 409A of the Code. Notwithstanding any other provision of the Plan,
payments provided under the Plan may only be made upon an event and in a manner
that complies with Section 409A of the Code or an applicable exemption. Any
payments under the Plan that may be excluded from Section 409A of the Code
either as separation pay due to an involuntary separation from service or as a
short-term deferral shall be excluded from Section 409A of the Code to the
maximum extent possible. For purposes of Section 409A of the Code, each
installment payment provided under the Plan shall be treated as a separate
payment. Any payments to be made under the Plan upon a termination of employment
shall only be made upon a “separation from service” under Section 409A of the
Code. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under the Plan comply with Section 409A of
the Code and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by a
Participant on account of non-compliance with Section 409A of the Code.

(b) Notwithstanding any other provision of the Plan, if any payment or benefit
provided to a Participant in connection with his or her Qualifying Termination
is determined to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code and the Participant is determined to be a
“specified employee” as defined in Section 409A(a)(2)(b)(i) of the Code, then
such payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Qualifying Termination or, if
earlier, on the Participant’s death (the “Specified Employee Payment Date”). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to the Participant in a lump sum
on the Specified Employee Payment Date and thereafter, any remaining payments
shall be paid without delay in accordance with their original schedule.
Notwithstanding any other provision of the Plan, if any payment or benefit is
conditioned on the Participant’s execution of a Release, the first payment shall
include all amounts that would otherwise have been paid to the Participant
during the period beginning on the date of the Qualifying Termination and ending
on the payment date if no delay had been imposed.

(c) To the extent required by Section 409A of the Code, each reimbursement or
in-kind benefit provided under the Plan shall be provided in accordance with the
following: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; and (ii) any right to reimbursements or in-kind benefits under the Plan
shall not be subject to liquidation or exchange for another benefit.



--------------------------------------------------------------------------------

APPENDIX A

PARTICIPANTS

Name:

  •   Chief Executive Officer

  •   Executives Grade 39 and above who report directly to the Chief Executive
Officer, including executive officers as reflected in our filings with the
Securities and Exchange Commission from time to time